290 S.E.2d 744 (1982)
STATE of North Carolina
v.
William Lee DUNLAP.
No. 8126SC1114.
Court of Appeals of North Carolina.
May 4, 1982.
*745 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. W. Dale Talbert, Raleigh, for the State.
Peter H. Gerns, Charlotte, for defendant appellant.
HARRY C. MARTIN, Judge.
Defendant confines his argument to the assignments of error relating to the court's denial of his motion to dismiss for the state's failure to proceed to trial as required under the provisions of the Interstate Agreement on Detainers, N.C.G.S. 15A-761 to -767. The pertinent part of the statute is:
Article III
(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within 180 days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information or complaint.
In denying defendant's motion, the court concluded that although defendant's evidence showed conclusively that more than 180 days had passed since written notice of his request for final disposition had been delivered to the Mecklenburg County authorities, the 180 days had not passed during the continuance of imprisonment in a correctional institution, "defendant's imprisonment having terminated on the 30th day of September, 1980, in the New York facility, and the Act not being applicable thereafter."
It is defendant's contention that his release from prison before the expiration of the 180-day period should have no bearing on his right to a speedy trial under the Interstate Agreement on Detainers. We disagree. The act provides
that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers....
N.C.Gen.Stat. § 15A-761, art. I (1978).
Thus, the purpose of the agreement on detainers is to obviate difficulties in securing speedy trials of persons incarcerated in other jurisdictions and to minimize the time during which there is an inherent danger that a prisoner may forego preferred treatment or rehabilitative benefits. A prisoner's release during the 180-day period essentially nullifies the stated purposes of the act by removing the difficulty of bringing the *746 prisoner to trial while he is incarcerated in an out-of-state prison. Moreover, once he is released, the cloud of the detainer no longer has an adverse effect on the prisoner's status within the prison.
We hold that upon the release of defendant from prison in New York before the expiration of the 180-day period, the Interstate Agreement on Detainers no longer governed defendant's right to a speedy trial. Upon his release, defendant's right to a speedy trial was fully protected under the provisions of the Speedy Trial Act, N.C.G.S. 15A-701 to -704, with which the state complied.
No error.
MORRIS, C. J., and CLARK, J., concur.